DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 22-27, 29-33, 35-36 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Zeng et al. (US 2012/0290169 A1).

Claims 17, 25 and  31. Zeng teaches a system and method , comprising: a first sensor of a first type configured to sense an environment; a second sensor of a second type different than the first type, the second sensor configured to sense the environment; and one or more processors configured to perform operations comprising ([0024]: controller receives data from SRR left and SRR right and provides sensor data to an application module; [0036]: at box 114, sensor measurements are taken by e.g. SRR left and SRR right);:
receiving a first signal from the first sensor, the first signal comprising data representing a first sensor measurement of the environment; receiving a second signal from the second sensor, the second signal comprising data representing a second measurement of the environment; ([0027]: SRR left indicates an azimuth of 3 degrees (abnormal) whereas all other sensors indicate an azimuth of 0 degrees, considered different sensors data collected by the sensors); 
determining, based at least in part on the first signal, that the first sensor is miscalibrated ([0033]: any deviations between the sensor measurements and known ground truth can be stored as nominal alignment calibration values); generating a calibration parameter associated with the first sensor, based at least in part on the second signal; and modifying a parameter of the first sensor based at least in part on the calibration parameter ([0036]: the residual error between ground truth and the predicted/expected position (from box 120) is fed back to adjust/modify the sensor alignment calibration parameters at box 116). 


Claim 18. The system of claim 17, wherein: the first sensor comprises one of an image sensor, a LIDAR sensor, a radar sensor, a sonar sensor, an internal sensor, or a location sensor; and the second sensor comprises a different one of the image sensor, the LIDAR sensor, the radar sensor, the sonar sensor, the internal sensor, or the location sensor (Fig. 1: SRR left 12, SSR right 14, and LRR 16), and wherein the abnormal sensor measurement comprises a measurement associated with one radar sensor of the array of radar sensors ([0027]). Zeng also teaches that laser-based sensors (i.e. LIDAR) may be used for object detection.  

19 and 26, 32. The system of claim 17, the operations further comprising: generating an expected sensor measurement associated with the first sensor, wherein: determining that the first sensor is miscalibrated is further based at least in part on a difference between the expected sensor measurement and the first sensor measurement of the environment, and generating the calibration parameter associated with the first sensor is further based at least in part on the expected sensor measurement (0033, [0036]: predict target position/“expected sensor measurement” by adjusting sensor readings with calibration parameters; initial sensor alignment calibration parameters are from sensor readings stored in memory from earlier testing).additonal


Claims 20 and 27, 33, The system of claim 19, wherein: the first sensor comprises a LIDAR sensor; and the generating the expected sensor measurement is based at least in part on sensor data from one or more additional LIDAR sensors ([0029-30]: the calibration process that generates the additional expected sensor measurement is initiated after/based on determining that one sensor’s readings are inconsistent with other sensor readings).  

Claims 22 and 29, 35. The system of claim 17, wherein the first sensor comprises an image sensor, and the modifying the parameter comprises adjusting a focus parameter or a lens parameter of the first sensor (para 0026, imagery sensor or the camera is used).  

Claims 23 and 30, 36.The system of claim 17, wherein the generating the calibration parameter is further based on at least one of a log file of historical data associated with the first sensor, map data of the environment, or sensor data captured by a sensor external to the system ([0029-30]: the calibration process that generates refined alignment calibration value a1 is initiated after/based on determining that one sensor’s readings (retrieved from memory/log file data) are inconsistent with other sensor readings, i.e. the expected sensor measurement).  

Claim 24. The system of claim 17, wherein the system comprises an autonomous vehicle and the operations further comprise: generating, based at least in part on the modified parameter, a trajectory; and controlling the autonomous vehicle, based at least in part on the trajectory, to traverse a portion of the environment (para 0030 discloses the modified parameters or the sensors alignment is done automatically to provide the seamless output to the driving).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 and 28, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2012/0290169 A1), in view of Ferguson et al. (US 9719801 B1).

Regarding claims 21 and 28, 34, Zeng, does not teach that “generating the expected sensor measurement based at least in part on the map data indicative of the object”.4 However, Ferguson teaches a method for calibrating sensors using road map data in which, as one example, a lidar unit may be adjusted based on the expected distance between the vehicle and the intersection provided by the map (abstract, col. 19, lns. 4-41, col. 22, lns. 41-43). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeng to calibrate sensors based on map data as taught by Ferguson since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results – namely, calibrating sensors on the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619